DETAILED ACTION
This is a first office action in response to application No. 16/706,271 filed on 12/06/2019, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 - 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee “US 2014/0184657”. 
Re-claim 1, Lee teaches a display device, (par. [0038]; a mobile terminal) comprising: 
a display panel (fig. 1; 50) including data lines, gate lines which cross the data lines, and pixels; (pars. [0040] and [0049])

a data driver (fig. 1; 40) configured to generate data voltages by selecting the gamma voltages according to input image data, and to supply the data voltages to the data lines, wherein the gamma voltage generator comprises: (pars. [0045] – [0046])
a first voltage dividing unit (fig. 4; 210 & 212) configured to divide a reference voltage; (fig. 4 and par. [0135]) 
a first voltage dividing circuit (fig. 4; 240) configured to generate the first gamma voltage by selecting voltages output from the first voltage dividing unit according to a highest gamma register value; (fig. 4 and pars. [0110] and [0135]) and 
a second voltage dividing circuit (fig. 4; 260,270,280,290) configured to generate the second to nth gamma voltages (fig. 4; V127 - V1) using the reference voltage. (par. [0109])
Re-claim 2, Lee teaches wherein the first voltage dividing circuit (fig. 4; 240) comprises a first multiplexer (fig. 4; 244) for selecting one of the voltages output from the first voltage dividing unit (fig. 4; 210 & 212) in response to the highest gamma register value. (fig. 4 and pars. [0097], [0108] and [0110]) 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

5.	Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee “US 2014/0184657” in view of Tani “US 2015/0179103”.  
Re-claim 3, Lee teaches all the limitations of claim 2 but does not explicitly teach wherein the highest gamma register value is used for representing black gradation. 
However, Tani teaches wherein the highest gamma register value is used for representing black gradation. (fig. 6 and par. [0072]) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Tani so as to an OLED display panel the contrast ratio is improved such that, even when the black data voltage is set to the minimum output value of the data drive unit. (par. [0069]) 
Re-claim 4, Lee in view of Tani teaches all the limitations of claim 3, Lee teaches wherein the gamma voltage generator (fig. 1; 30) comprises a red (R) gamma voltage generator, a green (G) gamma voltage generator, and a blue (B) gamma voltage generator, and each of the R gamma voltage generator, the G gamma voltage generator, and the B gamma voltage generator includes the first multiplexer and generates a first gamma voltage. (pars.  [0018], [0055] - [0056] and [0060])

6.	Claims 6 and 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee “US 2014/0184657” in view of Tani et al. “US 2015/0179103” and further in view of Mizukoshi “US 2005/0023986”.   
Re-claim 6, Lee in view of Tani teaches all the limitations of claim 4 but do not explicitly teach wherein the data driver comprises: 
an R digital-to-analog converter (DAC) configured to generate an R black data voltage based on the first gamma voltage output from the R gamma voltage generator; 
a G DAC configured to generate a G black data voltage based on the first gamma voltage output from the G gamma voltage generator; and 
a B DAC configured to generate a B black data voltage based on the first gamma voltage output from the B gamma voltage generator.  
However, Mizukoshi teaches wherein the data driver (fig. 7; vertical driver circuit) comprises: 
an R digital-to-analog converter (DAC) configured to generate an R black data voltage (fig. 7; 6R) based on the first gamma voltage output from the R gamma voltage generator; (fig. 7; 5R)
a G DAC configured to generate a G black data voltage (fig. 7; 6G) based on the first gamma voltage output from the G gamma voltage generator; (fig. 7; 5G) and 
a B DAC configured to generate a B black data voltage (fig. 7; 6B) based on the first gamma voltage output from the B gamma voltage generator. (fig. 7; 5B) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Mizukoshi to provide an organic EL display device which individually performs an 

Re-claim 8, Lee and Tani in view of Mizukoshi teaches all the limitations of claim 6, Lee teaches a timing controller (fig. 2; 14) configured to control driving timings of the data driver (fig. 1; 40 and pars. [0054] and [0057]) and 
Mizukoshi further teaches to control a duty ratio in proportional to a brightness value, wherein the data driver (fig. 7; vertical driver circuit) is configured to adjust one of the R black data voltage, (fig. 7; 6R) the G black data voltage, (fig. 7; 6G) and the B black data voltage (fig. 7; 6B) to be larger in proportional to the brightness value. (fig. 6 and pars. [0039] - [0040] and [0065] - [0067])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Mizukoshi to provide an organic EL display device which individually performs an initialization gamma adjustment for input signal which controls the EL display device. (par. [0001]) 
Re-claim 9, Lee and Tani in view of Mizukoshi teaches all the limitations of claim 8, Lee teaches wherein at least one of the pixels includes an organic light emitting diode emitting light in response to a driving current flowing from a driving transistor, (pars. [0049] and [0050]; lines 1 - 3) and 
Mizukoshi further teaches wherein a magnitude of a low potential driving voltage supplied to a cathode electrode of the organic light emitting diode is adjusted to be larger in proportional to the brightness value. (pars. [0038] – [0041])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Mizukoshi to provide an organic EL display device which individually performs an initialization gamma adjustment for input signal which controls the EL display device. (par. [0001]) 

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee “US 2014/0184657” and Tani et al. “US 2015/0179103” in view of Mizukoshi “US 2005/0023986” and further in view of Kim “US 2013/0249955”. 
Re-claim 7, Lee and Tani in view of Mizukoshi teaches all the limitations of claim 6, Mizukoshi teaches wherein the G black data voltage (fig. 7; 6G) output from the G DAC, the R black data voltage (fig. 7; 6R) and the B black data voltage. (fig. 7; 6B)
Lee and Tani in view of Mizukoshi do not explicitly teach wherein the G data voltage output from the G DAC has a voltage level higher than the R data voltage and the B data voltage.
However, Kim teaches wherein the G data voltage output from the G DAC has a voltage level higher than the R data voltage and the B data voltage. (As shown in fig. 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Kim  improved a brightness correction. (par. [0059]) 

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee “US 2014/0184657” in view of Kim et al. “US 2013/0249955”. 
Re-claim 10, Lee teaches all the limitations of claim 1 but Lee does not explicitly teach a gamma register configured to store a plurality of different gamma register values provided depending on gamma bands, 
wherein the highest gamma register value is included in the plurality of different gamma register values stored in the gamma register.  
However, Kim teaches a gamma register (fig. 4; 152) configured to store a plurality of different gamma register values provided depending on gamma bands, (pars. [0044] - [0045 0052-0053]) 
wherein the highest gamma register value is included in the plurality of different gamma register values stored in the gamma register. (figs. 5A-5C and pars. [0065] - [0066]) 
 

9.	Claims 11 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “US 2013/0249955” in view of Mizukoshi “US 2005/0023986”.
Re-claim 11, Kim teaches a driving device for driving a display device (fig. 1; 100) including a red (R) pixel, a green (G) pixel, and a blue (B) pixel, the driving device  (par. [0007];… a pixel unit of the OLED device at a first brightness level, and the gamma reference voltage look-up table including voltage values of red, green, and blue data) comprising: 
a gamma voltage generator (fig. 4; 150) configured to generate a plurality of gamma voltages, wherein the gamma voltage generator includes an R gamma voltage generator, a G gamma voltage generator, and a B gamma voltage generator, (fig. 4 and pars. [0053-0054,0083] - [0084] and [0089]) and 
wherein the R, G and B gamma voltage generators (fig. 4; 150) generate respectively R, G and B highest gamma voltages, and the R, G and B highest gamma voltages are different from each other; (fig. 5B and pars. [0055] and [0066] - [0067]) and 
a data driver (fig. 1; 120) configured to generate a first data voltage, (fig. 6; 411) a second data voltage, (fig. 6; 413) and a third data voltage (fig. 6; 415) respectively 
Kim does not explicitly teach a first black data voltage, a second black data voltage, and a third black data voltage respectively based on the R, G and B.
However, Mizukoshi teaches a first black data voltage, (fig. 7; 6R) a second black data voltage, (fig. 7; 6G) and a third black data (fig. 7; 6B) voltage respectively based on the R, G and B. (fig. 7 and pars. [0037] - [0040])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Kim with the teachings of Mizukoshi to provide an organic EL display device which individually performs an initialization gamma adjustment for input signal which controls the EL display device. (par. [0001]) 
Re-claim 16, Kim in view of Mizukoshi teaches all the limitations of claim 11, Mizukoshi further teaches wherein the data driver (fig. 7; vertical driver circuit) comprises: 
an R digital-to-analog converter (DAC) configured to generate the first black data voltage (fig. 7; 6R) based on the R highest gamma voltage; (fig. 7; 5R)
a G DAC configured to generate the second black data voltage (fig. 7; 6G) based on the G highest gamma voltage; (fig. 7; 5G) and 
a B DAC configured to generate the third black data voltage (fig. 7; 6B) based on the B highest gamma voltage (fig. 7; 5B). (pars. [0039] – [0040]) 
Re-claim 17, Kim in view of Mizukoshi teaches all the limitations of claim 16, Kim teaches wherein the second black data voltage output from the G DAC has a voltage level higher than the first and third black data voltages. (As shown in fig. 5B; the voltage level of G data voltage is higher than the R data voltage and the B data voltage.) 
Re-claim 18, Kim in view of Mizukoshi teaches all the limitations of claim 11, Kim teaches a timing controller (fig. 1; 110) configured to control driving timings of the data driver (fig. 1; 120 and par. [0041]) and 
Mizukoshi further teaches to control a duty ratio in proportional to a brightness value, wherein the data driver (fig. 7; vertical driver circuit) is configured to adjust one of the first, second and third black data voltage to be larger in proportional to the brightness value. (fig. 6 and pars. [0039]-[0040] and  [0065]-[0067])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Mizukoshi to provide an organic EL display device which individually performs an initialization gamma adjustment for input signal which controls the EL display device. (par. [0001]) 
Re-claim 19, Kim in view of Mizukoshi teaches all the limitations of claim 18, Kim teaches wherein at least one of the R, G and B pixels includes an organic light emitting diode emitting light in response to a driving current flowing from a driving transistor, (fig. 2 and par. [0037]) and 
 
10.	Claims 12 - 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “US 2013/0249955” in view of Mizukoshi “US 2005/0023986” and further in view of Lee “US 2014/0184657”.
Re-claim 12, Kim in view of Mizukoshi teaches all the limitations of claim 11, Kim teaches wherein at least one of the R, G and B gamma voltage generators (fig. 4; 150 and pars. [0052] - [0054) includes: 
Kim in view of Mizukoshi do not explicitly teach a first voltage dividing unit configured to divide a reference voltage; 
a first voltage dividing circuit configured to generate the R, G or B highest gamma voltage by selecting voltages output from the first voltage dividing unit according to a highest gamma register value; and 
However, Lee teaches a first voltage dividing unit (fig. 4; 210& 212) configured to divide a reference voltage; (fig. 4 and par. [0135]) 
a first voltage dividing circuit (fig. 4; 240) configured to generate the R, G or B highest gamma voltage by selecting voltages output from the first voltage dividing unit (fig. 4; 210 & 212) according to a highest gamma register value; (fig. 4 and pars. [0110] and [0135]) and 

It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Lee to provide a first gamma voltage adjuster among the plurality of gamma voltage adjusters can generate the 255th gray-scale gamma voltage and another gray-scale gamma voltage based on the selected maximum reference voltage. (par. [0018])
Re-claim 13, Kim and Mizukoshi in view of Lee teaches all the limitations of claim 12, Lee teaches wherein the first voltage dividing circuit (fig. 4; 240) comprises a first multiplexer (fig. 4; 244) for selecting one of the voltages output from the first voltage dividing unit (fig. 4; 210 & 212) in response to the highest gamma register value. (fig. 4 and pars. [0097], [0108] and [0110])  
Re-claim 15, Kim and Mizukoshi in view of Lee teaches all the limitations of claim 12, Lee teaches wherein each of the R gamma voltage generator, the G gamma voltage generator, and the B gamma voltage generator includes the first voltage dividing unit, (fig. 4; 210 & 212) the first voltage diving circuit (fig. 4; 240) and par. [0135]) and the second voltage diving circuit (fig. 4; 260). (fig. 4 and pars. [0055] - [0056] and [0135]) 
Re-claim 20, Kim and Mizukoshi in view of Lee teaches all the limitations of claim 12, Kim teaches a gamma register (fig. 4; 152) configured to store a plurality of 
wherein the highest gamma register value is included in the plurality of different gamma register values stored in the gamma register. (figs. 5A-5C and pars. [0065] - [0066]) 
11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Mizukoshi in view of Lee “US 2014/0184657” and further in view of Tani “US 2015/0179103”.
Re-claim 14, Kim and Mizukoshi in view of Lee teaches all the limitations of claim 13 but do not teach wherein the highest gamma register value is used for representing black gradation. 
However, Tani teaches wherein the highest gamma register value is used for representing black gradation. (fig. 6 and par. [0072])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to further modify the invention of the combination with the teachings of Tani so as to an OLED display panel the contrast ratio is improved such that, even when the black data voltage is set to the minimum output value of the data drive unit. (par. [0069]) 



Allowable Subject Matter 
12.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/10/21B